Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 18, 2020                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  159629 & (74)(75)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  CITY OF WARREN,                                                                                       Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
  v                                                                  SC: 159629                                          Justices
                                                                     COA: 346152
                                                                     Macomb CC: 2018-000122-AR
  MARJANA HOTI,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 27, 2019 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. The
  motion to expand record is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 18, 2020
         t0311
                                                                                Clerk